Citation Nr: 0600508	
Decision Date: 01/09/06    Archive Date: 01/19/06

DOCKET NO.  03-26 238	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Baltimore, Maryland



THE ISSUE

Whether new and material evidence has been received to reopen 
the claim of service connection for alopecia.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel




INTRODUCTION

The veteran served on active duty from February 1979 to 
February 1999.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a rating decision by the RO.  



FINDINGS OF FACT

1.  In an unappealed rating decision, dated in June 2001, the 
RO found that new and material evidence had not been 
submitted to reopen a claim of service connection for 
alopecia.

2.  The evidence associated with the record since the RO's 
June 2001 is neither cumulative nor redundant and, by itself 
or in connection with evidence previously assembled, relates 
to an unestablished fact and raises a reasonable possibility 
of substantiating the claim of service connection for 
alopecia.  

3.  The veteran is shown to have scarring alopecia that had 
its clinical onset during her extensive period of active 
service.  



CONCLUSIONS OF LAW

1.  The RO's September 1999 decision, which denied the 
veteran's request to reopen a claim of service connection for 
alopecia, is final.  38 U.S.C.A. § 7105 (West 1991); 38 
C.F.R. § 20.1103 (2000).  

2.  New and material evidence has been submitted to reopen 
the claim of service connection for alopecia.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156 (2005).  

3.  The veteran's disability manifested by scarring alopecia 
is due to disease or injury that was incurred in service.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107(b) (West 2002); 
38 C.F.R. §§ 3.159, 3.102, 3.303 (2005).  



REASONS AND BASES FOR FINDING AND CONCLUSION


I.  Duty to Assist

Prior to consideration of the merits of the veteran's appeal, 
the Board must determine whether the VA has met its statutory 
duty to assist the veteran in the development of  her claims.  
38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  After 
reviewing the record, the Board is of the opinion that the VA 
has met that duty.  


II.  The Facts and Analysis

The veteran seeks service connection for alopecia.  

Service connection connotes many factors, but basically, it 
means that the facts, shown by the evidence, established that 
a particular disease or injury resulting in disability was 
incurred coincident with active military, naval, or air 
service, or, if preexisting such service, was aggravated 
therein.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
chronic.  When the disease identity is established, there is 
no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).  

In determining whether service connection is warranted for a 
particular disability, there must be competent evidence of 
current disability (generally, a medical diagnosis), of 
incurrence or aggravation of a disease or injury in service 
(lay or medical evidence), and of a nexus between the in-
service injury or disease and the current disability (medical 
evidence).  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  

A review of the record discloses that this is not the 
veteran's first claim of service connection for alopecia.  
Such a claim was initially denied by the VA in September 
1999.  

Relevant evidence on file at that time included the veteran's 
service medical records and the report of a dermatologic 
examination, performed by the VA in July 1999.  Those records 
show that in service in July 1994, the veteran began to 
receive treatment for hair loss, variously diagnosed as 
androgenetic alopecia; alopecia probably due to the use of 
hot combs; scarring alopecia; and follicular degeneration 
syndrome.  It was noted that the veteran had undergone a 
biopsy; however, the report of that biopsy was not associated 
with the claims folder.  

During the veteran's July 1998 service retirement 
examination, the diagnosis was that of alopecia areata.  

Following the July 1999 VA examination, the diagnoses were 
those of androgenetic alopecia, non-scarring; traction 
alopecia; and seborrheic dermatitis.  

In its September 1999 rating action, the RO granted service 
connection for seborrheic dermatitis.  However, it denied 
service connection for alopecia on the basis that it was a 
congenital or developmental abnormality, rather than a 
disease or injury potentially subject to service connection.  
38 C.F.R. § 3.303(c) (1999).  

The veteran was notified of that decision, as well as her 
appellate rights; however, a notice of disagreement was not 
received with which to initiate the appellate process.  
Accordingly, that decision became final under the law and 
regulations then in effect.  38 U.S.C.A. § 7105 (West 1991); 
38 C.F.R. §§ 20.1103 (1999).  The veteran now requests that 
her claim of service connection for alopecia be reopened.  

Generally, a claim which has been denied by the RO may not 
thereafter be reopened and allowed, and a claim based upon 
the same factual basis may not be considered. 38 U.S.C.A. § 
7105.  The exception to this rule is 38 U.S.C.A. § 5108 which 
provides that if new and material evidence is presented or 
secured with respect to a claim which has been disallowed, 
the VA shall reopen the claim and review the former 
disposition of the claim.  

When a veteran seeks to reopen a final decision based on new 
and material evidence, the Board must first determine whether 
the veteran has, in fact, presented new and material evidence 
under 38 C.F.R. § 3.156.  

When the veteran requested that the RO reopen her claim, new 
and material evidence was that which had not previously been 
submitted to VA decision makers, and which bore directly and 
substantially upon the specific matter under consideration.  
Such evidence was neither cumulative nor redundant, and by 
itself or in connection with evidence previously assembled 
was so significant that it had to be considered in order to 
fairly decide the merits of the claim.  38 C.F.R. § 3.156(a).  

In August 2001, the VA published changes with respect to the 
definition of new and material evidence and the development 
of associated cases.  66 Fed. Reg. 45620 (August 29, 2001) 
(to be codified as amended at 38 C.F.R. §§ 3.102, 3.156, 
3.159, and 3.326(a)).  However, such changes were only 
effective for claims filed on or after August 29, 2001.  66 
Fed. Reg. 45620, 45630-32 (August 29, 2001) (codified as 
amended at 38 C.F.R. §§ 3.156(a), 3.159(c)).  

Inasmuch as the veteran's claim was filed before that date, 
the changes with respect to new and material evidence are not 
applicable in this case.  

In any event, if new and material evidence is presented, the 
Board may then proceed to evaluate the merits of the claim 
but only after insuring that the duty to assist the veteran 
in the development of her claim has been fulfilled.  See, 
Elkins v. West, 12 Vet. App. 209 (1999).  

Relevant evidence added to the record since the RO's 
September 1999 decision shows that the veteran continues to 
be followed for alopecia.  A February 2000 treatment record 
shows that in service in 1994, a biopsy of the veteran's 
scalp had revealed advanced scarring alopecia with features 
compatible with follicular degeneration syndrome.  

The additional evidence also includes the report of a 
December 2000 VA dermatologic examination.  The diagnoses 
were those of folliculitis with scarring alopecia of the 
vertex of the scalp and traction alopecia of the frontal 
hairline.  

In June 2002, a biopsy performed at Walter Reed Army Medical 
Center confirmed the diagnosis of burnt out scarring 
alopecia.  

Such evidence is new in the sense that it has not previously 
been before the VA.  It is also material in that it tends to 
relate the bears directly and substantially upon the specific 
matter under consideration.  

In particular, it strongly suggests that the veteran's hair 
loss is due to scarring alopecia.  As such, it is neither 
cumulative nor redundant, and when considered or in 
connection with evidence previously assembled is so 
significant that it had to be considered in order to fairly 
decide the merits of the claim.  

Such evidence is not only sufficient to reopen the claim, it 
provides a reasonable basis for service connection.  

Indeed, the evidence tends to establish the first 
manifestations of scarring alopecia in service and a 
continuity of symptomatology after service.  The evidence 
also shows that such disability was likely acquired during 
her extensive period of active service.  Therefore, service 
connection for scarring alopecia is warranted.  



ORDER

New and material evidence has been submitted to reopen the 
claim of service connection for alopecia.  

Service connection for scarring alopecia is granted.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


